United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1751
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Jorge Castro-Guerra

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                              Submitted: May 16, 2019
                                Filed: June 24, 2019
                                   [Unpublished]
                                   ____________

Before SMITH, Chief Judge, WOLLMAN and KOBES, Circuit Judges.
                             ____________

PER CURIAM.

      Jorge Castro-Guerra (Castro) directly appeals the district court’s1 judgment
entered upon a jury verdict that he conspired to distribute five kilograms or more of


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
cocaine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846, and 851. We
affirm.

        Castro first argues that the evidence was insufficient to support his conviction.
“We review de novo the sufficiency of the evidence, examining the evidence in the
light most favorable to the jury verdict and giving the verdict the benefit of all
reasonable inferences.” United States v. Hickman, 764 F.3d 918, 924 (8th Cir. 2014)
(quoting United States v. Wintermute, 443 F.3d 993, 1003 (8th Cir. 2006)). The
district court here properly instructed the jury that, to convict Castro of conspiracy,
it was required to find beyond a reasonable doubt (1) that from 2009 until
approximately March 9, 2016, two or more persons reached an agreement to
manufacture, distribute, or possess with the intent to distribute cocaine; (2) that
Castro voluntarily and intentionally joined in the agreement, either at the time it was
first reached or at some later time while it was still in effect; and (3) that Castro knew
the purpose of the agreement when he joined. See id. (elements of the offense).

       Viewing the evidence in the light most favorable to the jury verdict, the
evidence presented at trial established the following facts. Castro and Jose Arizpe
began purchasing and distributing cocaine together in 2014. They purchased cocaine
from Juan Ramirez-Carranza (Carranza), who had been obtaining cocaine from Jose
Rafael Medina since 2009. Castro also purchased cocaine from Vincente Jimenes.
Castro knew that Medina supplied Carranza and Jimenes their cocaine and met with
Medina to discuss dealing directly with him. In 2014 or 2015, Castro distributed
more than five kilograms of cocaine to Jessie Fullerton. In light of the trial testimony
of Arizpe, Carranza, and Fullerton, we conclude that the evidence was sufficient to
support the jury’s verdict that Castro intentionally joined the conspiracy to distribute
cocaine that was charged in the indictment. See United States v. Coleman, 525 F.3d
665, 666 (8th Cir. 2008) (“We have repeatedly upheld jury verdicts based solely on
the testimony of co-conspirators and cooperating witnesses, noting that it is within



                                           -2-
the province of the jury to make credibility assessments and resolve conflicting
testimony.”).

       Castro also argues that he received ineffective assistance of trial counsel. We
decline to consider that claim on direct appeal because the record is not sufficiently
developed. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir.
2006) (“Claims of ineffective assistance of counsel . . . are usually best litigated in
collateral proceedings.”)

      The judgment is affirmed.
                     ______________________________




                                         -3-